IN THE COURT OF APPEALS OF IOWA

                                    No. 18-0913
                                Filed August 1, 2018


IN THE INTEREST OF J.H. and V.J.,
Minor Children,

A.M., Mother,
      Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Monona County, Mark C. Cord III,

District Associate Judge.



       A   mother     appeals   the   juvenile   court’s   child-in-need-of-assistance

permanency order and the termination of her parental rights. AFFIRMED.




       Zachary S. Hindman of Mayne, Hindman & Daane, Sioux City, for appellant

mother.

       Thomas J. Miller, Attorney General, and Anagha Dixit, Assistant Attorney

General, for appellee State.

       Marchelle M. Denker of Juvenile Law Center, Sioux City, guardian ad litem

for minor children.



       Considered by Vogel, P.J., and Doyle and Bower, JJ.
                                              2


BOWER, Judge.

       A mother appeals the juvenile court’s child-in-need-of-assistance (CINA)

permanency order and the termination of her parental rights. We find sufficient

evidence in the record to support the permanency order and termination is in the

children’s best interests. We affirm the decision of the juvenile court.

       I.      Background Facts & Proceedings

       A.M. is the mother of J.H.,1 born in 2014, and V.J., born in 2017. D.J. is the

father of V.J.2 A.M. had one other child, J.W.H., in 2012, but the state of Missouri

terminated her parental rights to J.W.H. prior to this action.

       On October 6, 2017, J.H.’s paternal grandmother noticed a significant burn

on J.H.’s foot and brought the child to the hospital. Law enforcement was notified,

and after determining J.H. had multiple inflicted injuries, immediately removed the

children from the parents’ care, placing them with the paternal grandmother. A

hair stat test on J.H. came back positive for multiple controlled substances.

       The parents admitted to the caseworker from the Iowa Department of

Human Services (DHS) they had been using multiple controlled substances for

some time. The father admitted inflicting the burn on J.H. for a bathroom accident.

The mother admitted not noticing J.H.’s injury due to the effects of her use of

controlled substances. DHS obtained an emergency removal order on October 9,

2017. The State charged the father with child endangerment, and the court issued

a no-contact order barring the father from contact with J.H.




1
   The putative father of J.H. did not participate or object to the termination of his parental
rights regarding J.H.
2
   For purposes of this ruling D.J. will be referred to as the father.
                                          3


       The mother entered an inpatient treatment center in October but was asked

to leave after being found with prescription drugs provided by the father. In

November, the mother enrolled in another inpatient substance-abuse treatment

facility where she was diagnosed with treatable mental illnesses.          Following

successful inpatient treatment, the mother transferred to outpatient treatment with

the same facility on January 13, 2018. On January 16, she left the facility for a

court date and did not return. As a result, the facility discharged her on January 26.

The mother has a history of founded child abuse or neglect in Colorado in 2014

and 2016 against J.H.

       The father also entered inpatient treatment in October but left in November

against medical advice. He began an outpatient treatment program, where he was

diagnosed with multiple mental-health issues, but he failed to attend regularly and

was subsequently discharged.

       On November 3, DHS issued founded child abuse or neglect reports against

both the parents. The report on the mother noted physical abuse, dangerous

substances, presence of illegal drugs, and denial of critical care through failure to

provide adequate medical care and supervision to J.H. The founded report also

noted the presence of dangerous substances and failure to provide proper

supervision for V.J.

       On November 16, a combined adjudicatory and emergency removal

hearing was held. The father appeared and admitted to substance addiction and

intentionally inflicting the injuries on J.H. in response to a normal childhood

accident. The mother did not appear or participate in the hearing due to being in
                                             4


an inpatient treatment facility over 100 miles away. The juvenile court sustained

the removal of the children and placed them in foster care.

       On January 10, 2018, the juvenile court again sustained the removal of the

children and adjudicated the children to be in need of assistance under Iowa Code

section 232.2(6)(b), (c)(2), and (n) (2017).

       At a February 15 dispositional hearing, where the parents failed to appear,

the juvenile court continued the removal and waived the requirement of reasonable

efforts at reunification due to aggravated circumstances. On February 16, the

State filed a petition for termination of the parents’ rights.

       On March 15, the court held a permanency and termination hearing. The

mother testified she could not immediately resume care of the children. She

testified to obtaining housing with the father and about their plans to attend

outpatient substance-abuse and mental-health treatment. The mother testified

she had not taken any controlled substances since she entered treatment in

October.

       On May 16, the court terminated the mother’s parental rights to both

children under Iowa Code section 232.116(1)(d), (g), (i), and (l) (2018).3 The

mother appeals.

       II.     Standard of Review

       The scope of review is de novo. In re D.W., 791 N.W.2d 703, 706 (Iowa

2010). Clear and convincing evidence is needed to establish the grounds for


3
  The court terminated the rights of J.H.’s father under Iowa Code section 232.116(1)(b).
The court terminated the rights of D.J. under Iowa Code section 232.116(1)(d), (i), and (l).
Neither father appealed the terminations. However, we discuss D.J.’s treatment to some
extent given his ongoing relationship with A.M.
                                         5

termination. In re J.E., 723 N.W.2d 793, 798 (Iowa 2006). Where there is clear

and convincing evidence, there is no serious or substantial doubt about the

correctness of the conclusion drawn from the evidence. In re D.D., 653 N.W.2d

359, 361 (Iowa 2002). The paramount concern in termination proceedings is the

best interests of the child. In re K.C., 660 N.W.2d 29, 32 (Iowa 2003).

       III.   Sufficiency of the Evidence

       Where the district court has cited multiple grounds for termination, we may

affirm on any one ground supported by clear and convincing evidence. D.W., 791

N.W.2d at 707. The juvenile court cited section 232.116(1)(d), (g), (i), and (l) as

grounds for termination.    Upon a review of the record, we find grounds for

termination exists under section 232.116(1)(d).

       Section 232.116(1)(d) allows the court to terminate parental rights where

(1) the child or a child from the same family is previously adjudicated CINA due to

physical abuse, sexual abuse, or neglect resulting from one or both parents’ acts

or omissions, and (2) following the adjudication, the parents were offered or

received services to correct the circumstance and the circumstance continues to

exist. We have noted for purposes of this clause, “previously adjudicated” refers

to either a prior or the current proceeding so long as the adjudication was prior to

the termination petition. In re A.R., 865 N.W.2d 619, 628 (Iowa Ct. App. 2015),

overruled on other grounds by In re M.W., 876 N.W.2d 212, 220–21 (Iowa 2016).

       On January 10, 2017, J.H. and V.J. were adjudicated CINA due to a parent

or member or the household physically abusing or neglecting the children, or the

imminent likelihood of abuse or neglect of the children. In particular, the court

found the children at immediate risk of serious harm from their parents. The court
                                          6


noted the mother has a history of child abuse in other states, and the father

admitted to abusing J.H. while the mother was present in the house. Both parents

would blackout from drug use. As a result, DHS filed founded child abuse or

neglect reports against the parents

       The mother admitted to a severe substance-abuse disorder dating back

nearly twenty years. She reported that approximately one month after the birth of

V.J. she began taking increasing amounts of hard drugs. Immediately prior to the

removal of the children, while under the influence of multiple controlled

substances, D.J. caused severe burns to J.H.’s feet and inflicted other bruising

injuries to J.H. while the mother was in the house. The mother testified she was

under the influence of multiple controlled substances at the time and did not hear

any cries or screams from J.H. She did not notice any burns or bruises the father

inflicted on J.H. Under her care, J.H. was exposed to controlled substances

causing the child to test positive for controlled substances in a hair test.

       Following the CINA adjudication, the mother has exhibited minimal effort at

seeking the mental-health and substance-abuse treatment necessary to regain

custody of the children. The children were adjudicated in need of assistance and

the mother walked out of her substance-abuse treatment program. She was able

to make it to doctor appointments to renew prescriptions but was unable to

schedule appointments or reach the facility for substance-abuse and mental-health

evaluations.

       The parents continue to live together and neither of them are in treatment

for substance abuse or mental illness. The mother testified to future plans which

all feature being a family with the father and the children, notwithstanding the no-
                                         7


contact order in place protecting J.H. from the father and both parents’ lack of

mental-health and substance-abuse treatment. We find the conditions leading to

the abuse or neglect of J.H. and V.J. continue despite the offer of substance-abuse

and mental-health services to the mother.

       We conclude the juvenile court properly determined the mother’s parental

rights should be terminated under section 232.116(1)(d).

       IV.    Extension

       The mother requests a six-month extension to work toward reunification

with the children. To extend the permanency determination, the juvenile court

must be able to “enumerate the specific factors, conditions, or expected behavioral

changes which comprise the basis for the determination that the need for removal

of the child[ren] from the child[ren]’s home will no longer exist at the end of the

additional six-month period.” Iowa Code § 232.104(2)(b). While the law requires

a “full measure of patience with troubled parents,” that patience is part of the

process of chapter 232. In re C.B., 611 N.W.2d 489, 494 (Iowa 2000). The

patience afforded a parent can turn into an intolerable hardship for the children. In

re S.J., 620 N.W.2d 522, 526 (Iowa Ct. App. 2000).            An extension is only

appropriate if the need for removal will no longer exist at the end of the extension.

See In re A.A.G., 708 N.W.2d 85, 92 (Iowa Ct. App. 2005).

       Although she initially made some progress addressing her substance-

abuse problem following the children’s removal, the mother made no progress

during the two months between the CINA adjudication and the termination hearing.

She abandoned her substance-abuse treatment program days after the

adjudication and has not been evaluated or treated since. She has not sought any
                                            8


help for her mental-health issues. She continues to live with the father despite his

abuse of J.H. and his continuing substance abuse and mental-health problems.

All these factors lead us to the conclusion that another six months will not eliminate

the need for the children’s removal.

       V.     Best Interests

       The mother claims termination of her parental rights is not in the children’s

best interests.    In determining children’s best interests, we “give primary

consideration to the child[ren]’s safety, to the best placement for furthering the

long-term nurturing and growth of the child[ren], and to the physical, mental, and

emotional condition and needs of the child[ren].” Iowa Code § 232.116(2); In re

A.S., 906 N.W.2d 467, 474 (Iowa 2018). We consider the children’s long-range as

well as immediate best interests. In re T.P., 757 N.W.2d 267, 269 (Iowa Ct. App.

2008). Once a ground for termination has been proved, we cannot deprive children

of permanency on the hope a parent will learn to be responsible and reliable. In

re A.B., 815 N.W.2d 764, 777–78 (Iowa 2012).

       We find termination of the mother’s parental rights to be in the children’s

best interests. While in the mother’s care, the children were exposed to dangerous

substances; denied standard medical care; lacked proper supervision; and

exhibited developmental delays, which corrected under foster care. We see no

evidence the mother is able and willing to protect the children from harm or provide

for the physical, mental, and emotional needs of two young children.

       For the above reasons, we affirm the decision of the juvenile court

terminating the mother’s parental rights.

       AFFIRMED.